_-
                                                                           356



         OFFICEOF THE ATTORNEYGENERAL   OF TEXAS
                         AUSTIN




Honarablo
        Qhr1.a H. Thoohld
oouat7    At   tora.7
aalrertoa
        OouatJ
(hlr48ton,
         Texas




                                        thir departmentoa
                                         fitat*of Teu88,'
                                        luderthe Uni~erso,
                                         -iOIJ      8Xld it8   pO8-
                                        l o ur    o p inio n   ar   to
                                d,.in~1Ud.8
                                          811 th. other
                                t8d btat88,      8d   fOl'@i@h


                           8 %lthout the airit or 8ph.W
                           8ma8tioa81
                                    Diotionary.
Eoaor8blo Chrlo8       8.   Th8ob8ld,
                                    ?8ge2


             VI    findnothing In theproYI810n8 of Artlole4477
t0 bdiO8te        th8t thm 9h'88* V88 th.N int8Xld.dt0 hV0 8
dliiennt     Be-.

             It '18'tb#nfOn     OW OpiniOYIth8t, 8I used in raid
Artlolo1477, Itub 5b,         the phra80 “bornapt8Ide of th8
St8k Of tOXa8,' Inoludm 811 the world be7ondth8boundar-
Ir8 Ot thI8 St8t@.
             CO9108 OS our Opinion8 808. 0-3858 and O-1)190,
WJUO8t.db7 7ou, 8Z'Oenolorod
                           hrrowlth.